Malcolm G. Sutherland, Jr. v. Commissioner.Sutherland v. CommissionerDocket No. 1689-69 "SC."United States Tax CourtT.C. Memo 1969-133; 1969 Tax Ct. Memo LEXIS 157; 28 T.C.M. (CCH) 694; T.C.M. (RIA) 69133; June 30, 1969, Filed *157  Malcolm G. Sutherland, Jr., Jr., pro se, 433 Stratton St., Loggn, W. Va. Rodney G. Haworth, for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: The Commissioner determined a deficiency in income tax for the year 1966 in the amount of $341.90. The deficiency was determined against Malcolm G. Sutherland, Jr. and Ernestine C. Sutherland. Only Malcolm has filed a petition herein.  695 The sole question is whether petitioner properly claimed three children of his by a former wife as dependents in 1966. Findings of Fact and Opinion Petitioner resided at Logan, West Virginia when the petition herein was filed. On the income tax return for 1966, petitioner listed two sons and a daughter as dependents and stated that he had furnished all of their support. In his petition he alleged that he had furnished over one-half of their support. During 1966 none of the children lived with petitioner. He and the mother of the children were divorced and the children lived with their maternal grandparents or their mother except for one child who spent a couple of weeks with petitioner's mother. The Commissioner disallowed the claimed dependency*158  exemptions for the reason that "petitioner has failed to establish he provided over one-half the claimed dependents' support during the taxable year 1966." We must sustain the Commissioner's determination. Petitioner was the sole witness at the trial. No evidence of what the total support was, was offered. As petitioner testified: Q. Do you have specific knowledge with respect to the total support incurred during 1966 with respect to any or all of these dependents? A. I'm in the classic position where all men, who are under court orders, when their wife refuses to give you the information, you can't get it. * * * Q. But in the final analysis, do you or do you not know what the total support was? A. I do not know. * * * Decision will be entered for the respondent.